         Case 1:19-cv-05523-SDG Document 9 Filed 01/30/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BERKELEY VENTURES II, LLC                      Civil Action File No.
                                               1:19-cv-05523-ODE
             Plaintiff,

v.

SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

             Defendants.


          SIONIC MOBILE CORPORATION’S MOTION TO
     DISQUALIFY BUSCH, SLIPAKOFF, MILLS & SLOMKA, LLC AS
                    COUNSEL OF RECORD

       Defendant Sionic Mobile Corporation (“Sionic”) respectfully moves this

Court, pursuant to the Georgia Rules of Professional Conduct 1.7, 1.9, 1.10

and 3.7, to disqualify Busch, Slipakoff, Mills & Slomka, LLC (“Busch

Slipakoff”) as counsel of record to Plaintiff Berkeley Ventures II, LLC

(“Berkeley”) in this matter. Adam Slipakoff (“Slipakoff”), a named partner of

Busch Slipakoff, in his former capacity of outside general counsel to Sionic,

advised Sionic on securities matters, and Busch Slipakoff’s further

representation of Berkeley would subject Sionic to undue harm and prejudice:




                                       1
        Case 1:19-cv-05523-SDG Document 9 Filed 01/30/20 Page 2 of 4




                                     1.

      Adam Slipakoff (“Slipakoff”) presently serves as Busch Slipakoff’s

Managing Partner, Mergers & Acquisitions Chair, and Corporate and

Securities Chair. Slipakoff is, however, also the founding partner and an

active member of Slipakoff, LLP, in which capacity he served as Sionic’s

outside general counsel for 2015 and 2016, including in regard to various

transactions, Form D filings, securities work, and more. Incident and further

to representation, Slipakoff acted as an “evangelist” for Sionic, and purported

to actively promote Sionic, its executives, technology platform, capabilities,

and desirability to prospective deal partners and investors.

      Despite Slipakoff’s prior and well-documented representation of Sionic,

Busch Slipakoff now purports to be able to represent Berkeley against Sionic

on allegations of fraud that directly touch on the subject matter of that prior

representation. This the law and ethical duties undergirding the practice of

law expressly forbid. Marcelino Solis v. The Taco Maker, Case No. 1:2009-cv-

03293 - Document 74 (N.D. Ga. June 2, 2011) at 14. The Georgia Rules of

Professional Conduct are clear that a lawyer cannot disadvantage a prior

representation in favor of a new conflicting representation. Ga. R. Prof.

Conduct 1.7, 1.9. They are equally clear that the taint of conflict carries with




                                          2
        Case 1:19-cv-05523-SDG Document 9 Filed 01/30/20 Page 3 of 4




the lawyer, disqualifying each law firm with which that lawyer is associated.

Ga. R. Prof. Conduct 1.10.

      Stated simply, because Slipakoff could not represent Berkeley in this

matter, neither can Busch Slipakoff. It is, therefore, appropriate that Busch

Slipakoff be disqualified from acting as Berkeley’s lawyers. A Memorandum

in Support with supporting authorities and [Proposed] Order are submitted

simultaneously with this Motion for the Court’s consideration.


                                          Respectfully submitted,

                                          /s/ Simon Jenner
                                          Simon Jenner, Esq.
                                          Georgia Bar No. 142588
                                          simon.jenner@bakerjenner.com
                                          Richard J. Baker, Esq.
                                          Georgia Bar No. 033879
                                          rick.baker@bakerjenner.com
                                          Lynn Chen Woodward, Esq.
                                          Georgia Bar No. 861150
                                          lynn.woodward@bakerjenner.com
                                          Baker Jenner LLLP
                                          210 Interstate North Parkway, SE
                                          Suite 100
                                          Atlanta, GA 30339
                                          Telephone: (404) 400-5955
                                          Attorneys for Defendant




                                      3
        Case 1:19-cv-05523-SDG Document 9 Filed 01/30/20 Page 4 of 4




             CERTIFICATE OF COMPLIANCE AND SERVICE

      I certify that the foregoing has been prepared in accordance with Local

Rule 5.1C, using Century Schoolbook, 13 point. I further certify that on

January 30, 2020, I electronically filed Sionic Mobile Corporation’s Motion

to Disqualify Busch, Slipakoff, Mills & Slomka, LLC as Counsel of

Record with the Clerk of Court using the CM/ECF system which will

automatically send email notification of such filing to the following attorneys

of record:

                              Bryan E. Busch
                              Laura Mirmelli
                   Busch, Slipakoff, Mills & Slomka, LLC
                        Riverwood 100, 21st Floor
                         3350 Riverwood Parkway
                             Atlanta, GA 30339


                                          /s/ Simon Jenner
                                          Georgia Bar No. 142588
                                          Attorney for Defendant
                                          Baker Jenner LLLP
                                          210 Interstate North Parkway, SE
                                          Suite 100
                                          Atlanta, GA 30339
                                          Telephone: (404) 400-5955
                                          E: simon.jenner@bakerjenner.com




                                      1
